Case 2:20-bk-20876-BB                Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                              Desc
                                      Main Document     Page 1 of 8



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Proposed attorneys for Airport Van Rental, Inc.
   and affiliated Debtors and Debtors in Possession
 8

 9                                    UNITED STATES BANKRUPTCY COURT

10                                      CENTRAL DISTRICT OF CALIFORNIA

11                                                LOS ANGELES DIVISION

12

13 In re                                                               Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,1                                  Chapter 11

15                       Debtors and Debtors in                        NOTICE OF TENTATIVE RESOLUTION
                         Possession.                                   RE MOTION FOR RELIEF FROM THE
16                                                                     AUTOMATIC STAY FILED BY UNION
                                                                       LEASING, INC.
17              Affects all Debtors
                                                                       Date:     January 27, 2021
18              Affects the following Debtor(s):                       Time:     11:00 a.m.
                                                                       Place:    Courtroom 1539
19                                                                               255 East Temple Street
                                                                                 Los Angeles, California
20

21

22

23

24

25

26
         1
             Pursuant to an order of the Court, this case is being jointly administered with four cases filed by the following
27 affiliated entities: Airport Van Rental, Inc., a Georgia corporation, case no. 2:20-bk-20877-BB; Airport Van Rental,
     Inc., a Nevada corporation, case no. 2:20-bk-20878-BB; Airport Van Rental, LLP, a Texas limited liability partnership,
28 case no. 2:20-bk-20882-BB; and AVR Vanpool, Inc., a California corporation, case no. 2:20-bk-20883-BB.

     1633134.1 26988                                               1
Case 2:20-bk-20876-BB   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26   Desc
                         Main Document     Page 2 of 8




                                            /s/ John N. Tedford, IV
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 3 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF TENTATIVE RESOLUTION RE
MOTION FOR RELIEF FROM THE AUTOMATIC STAY FILED BY UNION LEASING, INC. will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 13, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) January 13, 2021 , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 13, 2021                         Patricia Morris                                      /s/ Patricia Morris
 Date                                     Printed Name                                         Signature




1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 4 of 8


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Shraddha Bharatia on behalf of Interested Party Courtesy NEF
notices@becket-lee.com

Michael G D'Alba on behalf of Debtor AVR Vanpool, Inc., a California corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a California corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a Georgia corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, Inc., a Nevada corporation
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Michael G D'Alba on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
mdalba@DanningGill.com, DanningGill@gmail.com;mdalba@ecf.inforuptcy.com

Eryk R Escobar on behalf of U.S. Trustee United States Trustee (LA)
eryk.r.escobar@usdoj.gov

M Douglas Flahaut on behalf of Interested Party INTERESTED PARTY
flahaut.douglas@arentfox.com

Evelina Gentry on behalf of Creditor United Rental Group, LLC f/k/a Mile Fleet, LLC
evelina.gentry@akerman.com, rob.diwa@akerman.com

Lydia A Hewett on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
lydia.hewett@cpa.state.tx.us

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Wesco Insurance Company
ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Courtney J Hull on behalf of Interested Party Courtesy NEF
bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov

Matthew F Kye on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co. Ltd.
mkye@kyelaw.com

Kenneth G Lau on behalf of U.S. Trustee United States Trustee (LA)
kenneth.g.lau@usdoj.gov

Elan S Levey on behalf of Interested Party Courtesy NEF
elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov

Haleh C Naimi on behalf of Creditor 1st Source Bank
hnaimi@advocatesolutionsinc.com

1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 5 of 8


Tom Roddy Normandin on behalf of Creditor AFC CAL, LLC
tnormandin@pnbd.com, srichards@pnbd.com;cathyjones@pnbd.com;msmigura@pnbd.com

Jeremy V Richards on behalf of Creditor Priceline.com
jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

Zev Shechtman on behalf of Debtor AVR Vanpool, Inc., a California corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a California corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a Georgia corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, Inc., a Nevada corporation
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Debtor Airport Van Rental, LLP., a Texas limited liability partnership
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Richard A Solomon on behalf of Creditor Hitachi Capital America Corp.
richard@sgswlaw.com

John N Tedford, IV on behalf of Debtor Airport Van Rental, Inc., a California corporation
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Glenn S Walter on behalf of Creditor Union Leasing, Inc.
gwalter@honigman.com

Larry D Webb on behalf of Interested Party INTERESTED PARTY
Webblaw@gmail.com, larry@webblaw.onmicrosoft.com



2. SERVED BY U.S. MAIL

Debtor and Debtor-in-Possession                    United States Trustee (LA)
Airport Van Rental, Inc., a California             915 Wilshire Blvd, Suite 1850
corporation                                        Los Angeles, CA 90017
12911 Cerise Avenue
Hawthorne, CA 90250




1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 6 of 8



20 LARGEST, SECURED CREDITORS AND INTERESTED PARTIES

 1st Source Bank - PPP                               Merchants Fleet                                    United Leasing Inc
 Attn David W Cripe                                  Attn Robert Singer                                 Attn Rebecca S. Korba, IRP Paralegal
 100 N Michigan Street 3rd Fl                        14 Central Park Drive 1st Floor                    3700 Morgan Ave
 South Bend, IN 46601                                Hooksett, NH 03106                                 Evansville, IN 47715


 Georgia Department of Revenue                       Automotive Finance Corporation                     Brady Ervin and David Conn
 Bankruptcy Section                                  Attn Josh Risch                                    4901 Wilkinson Blvd
 1800 Century Blvd NE Ste 9100                       11299 N Illinois Street                            Charlotte, NC 28208
 Atlanta, GA 30303-1751                              Carmel, IN 46032


 California Department of Tax                        Carlos Simon                                       City Of Atlanta Dept Of Aviation
 and Fee Administration                              c/o David Spivak Esq                               Attn: John Selden, Airport Gen'l Mgr.
 1015 Ave Of Science Ste 200                         The Spivak Law Firm                                6000 N Terminal Pkwy
 San Diego, CA 92128-3434                            16530 Ventura Blvd Suite 203                       Atlanta, GA 30320
                                                     Encino, CA 91436

 Comerica Bank, Curtis C. Farmer,                    Expedia Inc                                        Hincklease
 Chairman, President and CEO                         1111 Expedia Group Way W                           Attn Brian Baker
 Department #166901                                  Seattle, WA 98119                                  2305 South Presidents Drive
 1717 Main Street                                                                                       Suite F
 Dallas, TX 75201                                                                                       West Valley City, UT 84120

 Hitachi Capital America Corp                        Jeffery A Johnson, Attys. for 1st Source           Jeffery A Johnson, Attys. for 1st Source
 Attn Carol Owen                                     Bank                                               Bank
 800 Connecticut Ave                                 May Oberfell Lorber                                May Oberfell Lorber
 4th Floor N                                         302 S. Front Street, Suite C                       4100 Edison Lakes Parkway Suite 100
 Norwalk, CT 06854                                   Dowagiac, MI 49047                                 Mishawaka, IN 46545

 Juana Becerra, Cruz Becerra                         Jules & Associates                                 Michael Q Wallin Esq
 Daniel Becerra & Adrian Becerra                     Attn Ryan Gonzales                                 26000 Towne Centre Drive Ste 130
 c/o Eric Bershatisk                                 515 South Figueroa Street                          Foothill Ranch, CA 92610
 15233 Ventura Blvd Ste 707                          Suite 1900
 Sherman Oaks, CA 91403                              Los Angeles, CA 90071

 Penrod Keith, Shareholder, Attys. for               Pep Boys                                           Rockpile Capital LLC
 Hincklease                                          Attn Laika Prince                                  27127 Calle Arroyo Suite 1910
 Dentons Durham Jones Pinegar P.C.                   3111 W Allegheny Ave                               San Juan Capistrano, CA 92675
 111 South Main Street, Suite 2400                   Philadelphia, PA 19132-0445
 Salt Lake City, UT 84111

 Selig Leasing Company                               Sutton Leasing Inc (Michigan)                      Union Leasing Inc (Illinois)
 Attn Kent Boskovich                                 Attn Benjamin Smith                                Attn Roger Setzke
 2510 S 108th St Suite A                             3555 East 14 Mile Road                             425 N Martingale Rd 6th Floor
 Milwaukee, WI 53227                                 Sterling Heights, MI 48310                         Schaumburg, IL 60173




1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 7 of 8


 United Mile Fleet                                   United Mile Fleet LLC                              United Mile Fleet LLC
 a/k/a United Rental Group LLC                       a/k/a United Rental Group LLC                      a/k/a United Rental Group LLC
 PO Box 5225                                         c/o Akerman LLP attn: Erica Gomer                  c/o Akerman LLP/Joshua R Mandell
 Evansville, IN 47716-5225                           350 East Olas Blvd. Ste 1600                       601 West Fifth St Ste 300
                                                     Fort Lauderdale, FL 33301                          Los Angeles, CA 90071

 Wells Fargo Bank, N.A.                              Wesco Insurance Co                                 Bank of the West
 1717 Grant Street                                   c/o Aires Law Firm                                 Attn: C T Corporation System, Agent
 Denver, CO 80203                                    6 Hughes Suite 205                                 for Service of Process
                                                     Irvine, CA 92618                                   818 W. Seventh St., Suite 930
                                                                                                        Los Angeles, CA 90017


 U. S. Small Business Administration                 United States Department of Justice                1st Source Corporation
 Office of the General Counsel                       Ben Franklin Station                               Attn: Andrea G. Short, Registered
 312 N. Spring Street, 5th Floor                     P. O. Box 683                                      Agent
 Los Angeles, CA 90012                               Washington, DC 20044                               100 N. Michigan St., 3rd Floor
                                                                                                        South Bend, IN 46601

 Comerica Bank                                       Allen Brotherton Knox Esq, Attys. for              Wesco Insurance Co
 Attn: Corporate Creations Network,                  Brady Ervin and David Conn                         59 Maiden Lane 43rd Floor
 Inc.,                                               Knox Brotherton Knox & Godfrey                     New York, NY 10038
 Agent for Service of Process                        816 E Trade St, PO Box 30848
 4640 Admiralty Way, 5th Floor                       Charlotte, NC 28230
 Marina del Rey, CA 90292


 Nevada Department of Taxation                       Nevada Department Of Taxation                      Texas Controller Office
 Attn: Randy Asbell                                  1550 College Parkway # 115                         Attn: Monique Parker
 2550 Paseo Verde Pkwy #180                          Carson City NV 89706-0000                          Lyndon B. Johnson State Off Bldg
 Henderson, NV 89074                                                                                    111 East 17th Street 9th Floor
                                                                                                        Austin, TX 78774

 Hampton Dunson                                      LCA Bank Corporation                               LCA Bank Corporation
 c/o Gabroy Law Offices                              3150 Livernois Road, Suite 300                     PO Box 1650
 170 S Green Valley Pkwy Suite 280                   Troy, MI 48083-0000                                Troy, MI 48099-1650
 Henderson, NV 89012


 LCA Bank Corporation                                Courtney J Hull                                    Counsel for Small Business
 Attn: Thomas T. Billings, Registered                Assistant Attorney General                         Administration
 Agent                                               Texas Controller’s Office                          Elan S. Levey, Esq.
 201 S. Main Street, Suite 1800                      Bankruptcy & Collections                           Office of the United States Attorney
 Salt Lake City, UT 84111                            Div MC 008                                         300 N. Los Angeles St., Ste. 7516
                                                     P. O. Box 12548                                    Los Angeles, CA 90012
                                                     Austin, TX 78711-2548


 Sumitomo Mitsui Finance and Leasing                 Sumitomo Mitsui Finance and Leasing                United States Attorney's Office
 Company, Ltd.                                       Company, Ltd.                                      Civil Process Clerk
 CSC Lawyers Incorporation Service,                  Masaki Tachibana, President and CEO                300 N. Los Angeles St., Room 7516
 Agent for Service of Process                        666 Third Avenue                                   Los Angeles, CA 90012
 251 Little Falls Drive                              New York, NY 10017
 Wilmington, DE 19808



1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-20876-BB                   Doc 106 Filed 01/13/21 Entered 01/13/21 16:31:26                                     Desc
                                                  Main Document     Page 8 of 8


 Bank of the West                                    Wells Fargo Bank, N.A.                             Wells Fargo Bank, N.A.
 Nandita Bakhshi, President and CEO                  Charles W Sharf, President and CEO                 Attn: CSC-Lawyers Incorporating
 180 Montgomery Street, 25th Floor                   420 Montgomery Street                              Service, Agent for Service of Process
 San Francisco, CA 94104                             San Francisco, CA 94104                            2710 Gateway Oaks Drive
                                                                                                        Suite 150N
                                                                                                        Sacramento, CA 95833




1633205.1 26988 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
